Citation Nr: 1138884	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  05-00 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Basic eligibility for non-service-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Glorioso Canuelas, Agent


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel




INTRODUCTION

This appeal arises from a September 2004 decision of the above Department of Veterans Affairs (VA) Regional Office (RO), wherein the RO determined that the appellant did not have any legal entitlement to VA death benefits, on the basis that her deceased spouse had no recognized military service under VA law.  The appellant's husband died in June 1981.

The Board denied the appellant's claim in an October 2006 decision.  The appellant subsequently appealed the matter to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the VA Office of the General Counsel filed a motion to remand the Veteran's claim for readjudication.  In a January 2008 Order, the Court granted the motion and remanded this case to the Board for readjudication.  

The Board again denied the appellant's claim in an April 2009 decision.  The appellant subsequently appealed the matter to the Court.  In a February 2011 Memorandum Decision the Court vacated the Board's April 2009 decision and remanded this case to the Board for readjudication.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 20.900(c) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The appellant has submitted documentation showing that the decedent served from April 1942 to July 1945 with the Molokai-Lanai Volunteers of the Organized Defense Volunteers, Central Pacific Area, and that in October 1942 he enrolled as a private in the Maui Volunteers in Hawaii.  In addition, she provided a photocopy of the decedent's dog tags, a photograph of his unit, and a photocopy of his United States alien resident card.

In order to qualify for the benefits she seeks, the appellant must establish that the decedent had qualifying service, i.e. that he served in the active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1(d), 3.6, 3.7.  The threshold issue in this claim is whether the evidence shows that the claimant is the surviving spouse of a veteran, which is required to invoke VA benefits law.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).

The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.

In the present case, the appellant has submitted a number of documents, dog tags, and a photograph indicating the decedent's having been a member of the Philippine military, but the Court's Memorandum Decision has held that those are insufficient, 


and has directed VA to attempt verification of qualifying service through the U.S. service department, citing Capellan v. Peake, 539 F.3d 1373, 1380 (Fed. Cir. 2008); 38 C.F.R. § 3.203(c).  Therefore, such verification must be attempted before this claim can be decided on the merits.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Seek verification of the decedent's service by requesting his U.S. service department records.  All requests made, and all records and responses obtained, should be associated with the claims folder.

2.  Thereafter, readjudicate the appellant's claim for non-service-connected death pension benefits.  If the benefits sought on appeal remain denied, the appellant and her representative should be provided with a Supplemental Statement of the Case (SSOC).  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

